Case 4:20-cv-04101-SOH-BAB Document 119                  Filed 09/13/21 Page 1 of 6 PageID #: 658




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

  RANDALL MORRIS                                                                         PLAINTIFF

  v.                                    Civil No. 4:20-cv-04101

  STEVEN KING, R.N.; WARDEN JEFFIE WALKER;
  CORPORAL GOLDEN ADAMS; DR. KEVIN MCCAIN;
  SHERIFF JACKIE RUNION; SGT. JASON GUTHRIE;
  SERGEANT RICHARD HENDERSON and; CPL A. ELLIS                                      DEFENDANTS

                                               ORDER

         Plaintiff, Randall Morris, filed this 28 U.S.C. § 1983 action pro se on November 18, 2020.

  (ECF No. 1). On September 13, 2020, the Court received the attached pleading from Plaintiff

  entitled “Motion to Reconsider Subpoena duces tecum (three) [ECF No. 95]”. The Court is unable

  to determine what Plaintiff is requesting. Although the document is entitled a motion to reconsider,

  Plaintiff appears to be asking the Court to consider another request for a subpoena of documents

  from the U.S. Marshall Service.

         Accordingly, Plaintiff is ordered to notify the Court and clarify exactly what he is asking

  the Court to do in the attached pleading by September 30, 2021. In the event Plaintiff does not

  timely comply with this order, the attached pleading will be returned to him without being

  docketed.

         IT IS SO ORDERED this 13th day of September 2021.

                                                /s/   Barry A. Bryant
                                                HON. BARRY A. BRYANT
                                                UNITED STATES MAGISTRATE JUDGE
Case 4:20-cv-04101-SOH-BAB Document 119   Filed 09/13/21 Page 2 of 6 PageID #: 659
Case 4:20-cv-04101-SOH-BAB Document 119   Filed 09/13/21 Page 3 of 6 PageID #: 660
Case 4:20-cv-04101-SOH-BAB Document 119   Filed 09/13/21 Page 4 of 6 PageID #: 661
Case 4:20-cv-04101-SOH-BAB Document 119   Filed 09/13/21 Page 5 of 6 PageID #: 662
Case 4:20-cv-04101-SOH-BAB Document 119   Filed 09/13/21 Page 6 of 6 PageID #: 663
